DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,627,189 B2 to Faifer (“Faifer”).
Regarding claims 1 and 8, Faifer discloses a firearm assembly (Figs. 1 and 15) comprising a receiver and a slide (annotated); and a brace assembly comprising: 
a firearm attachment member (chassis 18) to which a pivot arm 12 is pivotally attached at a pivot (coupling mechanism 124, see Figs. 4 and 16), said pivot arm (proximal accessory 12) comprising a brace member (stabilizing device 14) at an end opposite to said pivot, and wherein said firearm attachment member 18 comprises firearm mounting structure which comprises a receiver support shelf (the interior surface of chassis 18 forward of the firearm trigger, annotated) for supporting thereon a receiver of a firearm 16, and a distal abutment (the interior surface of chassis 18 forward of the handgun’s receiver, annotated) against which a forward end of a receiver and/or a slide of the firearm is abuttable (see Figs. 1 and 15).  

    PNG
    media_image1.png
    587
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    759
    media_image2.png
    Greyscale

claim 2, Faifer further discloses wherein said firearm mounting structure 18 comprises a trigger guard abutment member (annotated above) arranged to fit over a portion (a forward portion) of a trigger guard of the firearm.  
Regarding claim 3, Faifer further discloses wherein said firearm mounting structure 18 comprises a stop member (the surface adjacent the trigger guard of the annotated trigger guard abutment) against which a trigger guard of the firearm is abuttable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied to claim 1 above, and further in view of US 8,887,432 B2 to Oz (“Oz”).
Regarding claims 4-7, Faifer further discloses a lower accessory rail (annotated above) of the attachment member 18 but is silent regarding a foregrip coupled thereto. However, Oz discloses a firearm brace assembly (Fig. 2) comprising an attachment member (housing 120) having a foregrip (136, 132) coupled thereto, the foregrip comprising a grip member 136 having a hollow interior (wherein the sides of grip 136 project rearward defining a hollow interior, see Figs. 1-3) and a distal arcuate finger abutment (annotated) extending from an upper portion of a forward face of said grip member (see Figs 1 and 2), the foregrip further comprising a protruding flange (opposing sides of the rail grabber, not labeled but shown in Fig. 5) which is received by a socket (rail 138B) of the firearm attachment member 18. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Faifer to have a foregrip comprising a grip member, a finger 

    PNG
    media_image3.png
    368
    737
    media_image3.png
    Greyscale

Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA T SEMICK/Examiner, Art Unit 3641